 WALTON-YOUNG CORP.51basis."Accordingly, we find that the Association contact is no barto this proceeding."We find that a question affecting commerce exists concerning therepresentation of certain employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The parties agreed as to the composition of the unit except thatthe Petitioner would include the shipping and receiving employees,while the Union would exclude them on the ground that the area prac-tice in the industry is to exclude these clerks at the specific requestof the employers.The evidence shows there are two shipping andreceiving clerks whose duties are to check in bundles of piece goodsand check out all finished products. 'They are supervised by the part-ners of the Petitioner in contrast to the production employees whoare under separate immediate supervision.These clerks are paid on astraight hourly basis.On the basis of the above, we find that theseshipping and receiving clerks are plant clericals such as those wecustomarily include in the unit, unless the parties agree to theirexclusion.Accordingly, we shall include them in the unit.We find that the following employees at the Employer-Petitioner'sSan Fernando, California, plantj constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 -(b) of the Act :All production and maintenance employees including the receivingand shipping employees, but excluding executives, office clerical em-ployees, administrative employees, salesmen, designers, watchmen,guards, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]6 Vaughn&Taylor Construction Co., Inc.,115 NLRB 1404,1405,footnote 4.6 Everett Auto Company,107 NLRB 1449.7In view of the withdrawal of the Employer-Petitioner from the Association bargainingas indicated by the filing of the present petition,we find a single-employer unit appropri-ate.Economy Shade Company,91NLRB 1552,1553 ;Owens-Illinois Glass Company,112NLRB 172, 177.Walton-Young Corp.andInternational Association of Machin-ists,AFL-CIO,Petitioner.CaseNo. 3-RC-1771. January 9,1957-DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John M. Shea, Jr.,117 NLRB No. 13. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDhearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.All production and maintenance employees at the Employer'sWalton, New York, bowling equipment and sporting goods manufac-turing plant, excluding office clerical and professional employees,guards, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.35.The Employer asserts that its operations are in the process of asubstantial expansion, and that the petition is therefore premature.The Employer began organizing its operations in April 1956.Initially, it expected to have approximately 100 employees by Octo-ber 31, 1956, the date on which the hearing was held herein; 150 byJanuary 1, 1957; 200 by July 1, 1957; and ultimately, at some indefi-nite date in the future, between 250 and 300.Because it encountereddifficulties in securing experienced help, and therefore found it neces-sary to train the employees it was able to hire, the Employer, as of thedate of the hearing, was operating with a complement of only 40employees.The Employer then estimated that it would have a totalcomplement of about 100 employees as of January 1, 1957, but never-theless anticipated that it would reach its planned complement of 200by July 1, 1957.The Employer, which was operating at about 25percent of capacity as of the time of the hearing, further anticipatedthat with minor exceptions all of its machinery, which was then inthe plant or on order, would be installed by January 1, 1957, and thatas of that time it would be producing finished products in substan-tially greater quantities.In addition, the employees who will be em-ployed on January 1, 1957, will, with minor exceptions, either beutilizing all the skills which will be utilized by the full anticipatedcomplement, or will be in training to utilize such skills.1The hearing officer referred to the Board the Employer'smotion to dismiss the petitionon the ground that it was prematurely filed.For the reasons set forth hereinafter, themotion is denied.sAs the record establishes that the Petitioner exists at least in part for the purposeof bargaining collectively with employers on behalf of employees,we find that it is a labororganization within the meaning ofthe Actwefind no merit in the Employer's conten-tion that the Petitioner is disqualified from representing the Employer's employees becauseof certain purported jurisdictional limitations in its constitution."M" System,Inc.,115NLRB 1316,at footnote 2.3 The Employer took no position on the unit issue. AMERICAN MAIL LINE, LTD.53On the basis of the foregoing it appears, and we find, that on andafter January 1, 1957, the employee complement at the Employer'splant will be a substantial and representative segment of the totalcomplement which the Employer anticipates employing by July 1,1957, and that the timing of any further expansion beyond that dateis uncertain.Under such circumstances, and as this date has passed,we find that the employees now employed are entitled if they so desireto select a representative for the purposes of collective bargaining,and we therefore find no merit in the Employer's contention that thepetition is premature.4We shall, accordingly, provide for an electionto be held on a date to be selected by the Regional Director; eligibilityto vote shall be determined by the payroll period immediately preced-ing the issuance of a notice of election by the Regional Director.5[Text of Direction of Election omitted from publication.]4SpringfieldBody & TrailerGo,112 NLRB 1287,1289;General Electric Company,106NLRB 364, 365-368ArmstrongCork Company,115 NLRB 1578, 1580-1581.American Mail Line, Ltd.andJoseph H. Edwards.Case No.19-CA-1274. - January 14, 1957DECISION AND ORDEROn July 2, 1956, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief, and the Respondentfiled a brief in support of the Trial Examiner's findings.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations.'[The Board dismissed the complaint.]'The GeneralCounsel excepts to the alleged failure of the Trial Examiner to rule onLeDoux's credibilityHowever, we haveexaminedthe recordas a whole and find thatLeDoux'stestimony supportsthe TrialExaminer's ultimate factual findings,and thatcertain minor discrepancies do not, in thelight of all the testimony,affect hiscredibility,nor the ultimate conclusionsreached bythe Trial Examiner.Accordingly,we find nomerit in the General Counsel's exceptions117 NLRB No. 16.